Exhibit 10.25
AMENDMENT TO EXECUTIVE 
EMPLOYMENT AGREEMENT
 
WHEREAS, effective July 31, 2006, CAPITAL GOLD CORPORATION, a Delaware
corporation (“Employer”), and GIFFORD A. DIETERLE, a New York resident
(“Executive”), entered into an Executive Employment Agreement (the “Agreement”);
and


WHEREAS, on July 17, 2008, based on the recommendation of the Compensation
Committee of the Company’s Board of Directors, the Board of Directors increased
the salaries of our executive officers;


NOW, THEREFORE, to effectuate the foregoing change in salary for Executive,
Employer and Executive agree:


1. Section 3(a) of the Agreement is amended effective August 1, 2008 and, as
amended, reads as follows:


(a) Base Salary. As compensation for the services rendered pursuant to this
Agreement, Employer agrees to pay Executive a base salary at an annual rate of
not less than $287,500 payable in installments in accordance with Employer’s
standard payroll practices, subject to such payroll and withholding deductions
as are required by law or authorized by Executive. The amount of the base salary
shall be reviewed periodically and may be increased at the sole discretion of
Employer.


2. All other terms of the Agreement remain the same.


IN WITNESS WHEREOF, the parties have executed this amendment to the Agreement
effective July 17, 2008.


EMPLOYER :
 
CAPITAL GOLD CORPORATION
       
By:
s/Jeffrey W. Pritchard
 
Jeffrey W. Pritchard, Vice President
       
EXECUTIVE:
 
s/Gifford A. Dieterle
Gifford A. Dieterle


 
 

--------------------------------------------------------------------------------

 
 